Appendix A PROFESSIONALLY MANAGED PORTFOLIOS Brown Advisory Funds Operating Expense Limits (as a percentage of average daily net assets) Series of Professionally Managed Portfolios Institutional Shares Advisor Shares Class D Brown Advisory Growth Equity Fund 1.15% 1.60% N/A Brown Advisory Value Equity Fund 1.15% 1.60% N/A Brown Advisory Flexible Value Fund 1.15% 1.35% N/A Brown Advisory Small-Cap Growth Fund 1.40% 1.85% 1.35% Brown Cardinal Small Companies Fund 1.40% 1.85% N/A Brown Advisory Small-Cap Fundamental Value Fund 1.40% 1.85% N/A Brown Advisory Opportunity Fund 1.50% 1.70% N/A Brown Advisory Core International Fund 1.50% N/A N/A Brown Advisory Maryland Bond Fund 0.60% N/A N/A Brown Advisory Intermediate Income Fund 0.60% 0.80% N/A Brown Advisory Tactical Bond Fund N/A 1.75% N/A PROFESSIONALLY MANAGED PORTFOLIOS on behalf of the series listed on ScheduleA BROWN INVESTMENT ADVISORY INCORPORATED By:/s/ Eric Falkeis By:/s/ David M. Churchill Name: Eric Falkeis Name:David M. Churchill Title:President Title:Treasurer Updated by the Board of Trustees: August 9, 2011 to add the Brown Advisory Tactical Bond Fund.
